Smith, Judge.
Appellant asserts that the trial court erred in affirming the award of the Board of Workers’ Compensation. The award was based upon a finding that Gary Allen Gore committed suicide as a result of work-related injuries. Appellant does not contend that an award cannot be based upon suicide. See McDonald v. Atlantic Steel Co., 133 Ga. App. 157 (210 SE2d 344) (1974). Rather, appellant contends that the Board’s finding of suicide was based solely upon incompetent evidence. We reject this contention. The evidence of record clearly authorized a finding that appellant committed suicide. Since there was evidence in support of the Board’s finding, the judgment must be affirmed. Rucker v. Universal Memorial Co., 145 Ga. App. 724 (244 SE2d 584) (1978).

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.